DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-25, 32 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funda et al. (US Patent No. 5,417,210), as cited by Applicant, in view of Shahidi (US Patent No. 7,844,320), Sasso (US Pub No. 2003/0196671), Maschke (US Pub No. 2008/0247506), as cited by Applicant, Guthart et al. (US Pub No. 2011/0105898), Harris et al. (US Pub No. 2006/0127880), as cited by Applicant, and or, as an alternative to Simon et al., Gogin et al. (US Pub No. 2011/0201915). 
With regards to claims 21, 32, 38, Funda et al. disclose a method of displaying a device relative to a subject and identifying soft tissues of the subject during a surgical procedure executed by a user upon the subject, the method comprising:
providing, by a first imaging device (i.e. instrument/endoscope with camera; column 5, line 58 – column 6, line 6; note that the “first imaging device” has been interpreted as corresponding to a stereomicroscope, microscope, or endoscope, and equivalents thereof, as set forth in paragraph [0008] of the corresponding PG-Pub 2018/0153383), a first view of the subject during the surgical procedure, the first view having a first field of view and a first image plane (column 17, lines 1-24; column 6, lines 7-24), and
producing, by the first imaging device, first image data (referring to data corresponding to the first or second images) representative of the first view during the surgical procedure (column 17, lines 1-24); and 
receiving the first image data (column 17, lines 1-24),
processing and analyzing the first image data to identify the anatomical parts of the subject (column 17, lines 1-24, referring to the use of known image processing techniques to extract edge information from the images, which would inherently correspond to anatomical parts which are present in the image and associated with edges);

generating overlay image data (i.e. data associated with overlaid edge information) of the first image data containing segment regions corresponding to the segmentalized areas (column 17, lines 1-24),
generating an overlay image (i.e. representation/image of edge information that is overlaid on live video signal) from the overlay image data that is directly related to the first view of the subject (column 17, lines 1-24), and
combining the first image data with the overlay image to effect superimposition of the overlay image on the first view of the subject via alignment of the segment regions to respective ones of the anatomical parts (column 17, lines 1-24, referring to the stereoscopic display produced with a live video signal with overlaid/superimposed edge information), and
transmitting the combined first image data and the overlay image to a first display for display thereon (column 17, lines 1-24; column 9, lines 59-65, referring to the stereoscopic display produced with a live video signal with overlaid/superimposed edge information in one input channel, wherein the image is displayed to a surgeon during the surgical procedure);
displaying, by the first display, a first picture of the superimposition of the overlay image on the first view (column 17, lines 1-24; column 9, lines 59-65, referring to the display of the image to a surgeon during the surgical procedure).

Further, Funda et al. do not specifically disclose providing, by a second imaging device (i.e. note that the “second imaging device” has been interpreted as corresponding to an MRI, fluoroscope, CT device, and equivalents thereof, as set forth in paragraph [0008] of the corresponding instant PG-Pub) a second view and a third view of the subject during the surgical procedure, the second view having a second field of view and a second image plane and the third view having a third field of view and a third image plane, the second image plane being angled relative to the first image plane such that a depth of the device inserted into the subject along a direction extending into the first image plane is visible, the third image plane being substantially aligned with the first image plane, and the third field of view being larger than the first field of view such that an area beyond the first field of view is imaged by the third field of view, and producing, by the second imaging device, second image data representative of the second view and third image data representative of the third view during the surgical procedure.
Further, Funda et al. do not specifically disclose that processing and analyzing the first image data to identify the soft tissues is based on stored characteristics of soft tissues.
Furthermore, Funda et al. do not specifically disclose transmitting one of the first image data, and the combined first image data and the overlay image to a first ocular of the first imaging device, and the other of the first image data, and the combined first image data and the overlay image to a second ocular of the first imaging device to present different views in the first ocular and the second ocular.
Additionally, Funda et al. do not specifically disclose receiving the second image data and the third image data.
Furthermore, Funda et al. do not specifically disclose that their method further comprises processing and analyzing the second image data to identify a device captured in the second view, calculating device position data in accordance with the position of the device in the subject, and adapting a nominal anatomical model to an anatomical structure recognized in the second image data to produce a modified anatomical model and modified anatomical model image data representative of the modified anatomical model, and combining the modified anatomical image data and the device position data to effect superimposition of the device position data on the modified anatomical model image data, and transmitting the combined modified anatomical image data and the device position data to the first display for display thereon.
	Further, Funda et al. do not specifically disclose that their method further comprises combining the combined first image data and the overlay image with the third image data to effect surrounding of the combined first image data and the overlay image with at least portions of the larger field of view of the third image data by scaling and aligning the third image data with the combined first image data and the overlay image, wherein the combined third image data is transmitted to the first display for display thereon and wherein the first picture of the superimposition of the overlay image on the first view is surrounded by at least portions of the third view.

Shahidi discloses an improved system and method for displaying 3D images of anatomical structures in real time during surgery to enable the surgeon to navigate through these structures during the performance of surgical procedures, wherein an instrument capable themselves of generating images, such as endoscopes or surgical microscopes, may be used to provide images which are integrated with images generated from scan data (column 3, lines 23-40, column 4, lines 6-12).  One embodiment of a system (1500) for combining real-time imagery from a surgical instrument and pre-registered scanned data comprises a surgical microscope having a first eyepiece (i.e. “first ocular”) (1503) and a second eyepiece (i.e. “second ocular”) (1504), wherein the microscope (1502) displays one image presenting segmented data (i.e. an enhanced see-thru volumetric view of the pre-registered scanned imagery data (1540) or a laser pattern outline of the microscope’s FV aligned with the 3D rendered volumetric segmented data) in the first eyepiece (1503), while the second eyepiece (1504) displays a second image (i.e. real-time view of the patient’s anatomy (1505)/actual video of the patient’s anatomy from the surgical site) (column 13, lines 4-39; column 18, lines 21-32; Figures 15-16).  Viewing both presentations, the surgeon can fuse the image creating an augmented presentation of the surgical site which allows a surgeon to plan obstacle avoidance in surgical procedures (column 18, lines 28-35).   
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the method of Funda et al. further 
However, the above combined references do not specifically disclose that the identified anatomical parts are soft tissues including muscle, dura and nerves. 
Further, the above combined references do not specifically disclose providing, by a second imaging device (i.e. note that the “second imaging device” has been interpreted as corresponding to an MRI, fluoroscope, CT device, and equivalents thereof, as set forth in paragraph [0008] of the corresponding instant PG-Pub) a second view and a third view of the subject during the surgical procedure, the second view having a second field of view and a second image plane and the third view having a third field of view and a third image plane, the second image plane being angled relative to the first image plane such that a depth of the device inserted into the subject along a direction extending into the first image plane is visible, the third image plane being substantially aligned with the first image plane, and the third field of view being larger than the first field of view such that an area beyond the first field of view is imaged by the third field of view, and producing, by the second imaging device, second image data and third image data representative of the third view during the surgical procedure.
Further, the above combined references do not specifically disclose that processing and analyzing the first image data to identify the soft tissues is based on stored characteristics of soft tissues.
Additionally, the above combined references do not specifically disclose receiving the second image data and the third image data.
Furthermore, the above combined references do not specifically disclose that their method further comprises processing and analyzing the second image data to identify a device captured in the second view, calculating device position data in accordance with the position of the device in the subject, and adapting a nominal anatomical model to an anatomical structure recognized in the second image data to produce a modified anatomical model and modified anatomical model image data representative of the modified anatomical model, and combining the modified anatomical image data and the device position data to effect superimposition of the device position data on the modified anatomical model image data, and transmitting the combined modified anatomical image data and the device position data to the first display for display thereon.
	Further, the above combined references do not specifically disclose that their method further comprises combining the combined first image data and the overlay image with the third image data to effect surrounding of the combined first image data and the overlay image with at least portions of the larger field of view of the third image data by scaling and aligning the third image data with the combined first image data and 
Further, the above combined references do not specifically disclose displaying, by the first display, a second picture of the superimposition of the device position data on the modified anatomical model image data.
Sasso discloses performing an image-guided surgical procedure on an anatomical component, wherein the surgical procedure can be a spinal surgical procedure to stabilize and/or fuse portions of the spine or to correct various spinal deformities or degenerative conditions (Abstract; paragraphs [0003]-[0004], [0030], [0059], [0063]).  The spine, as is known in the art, includes soft tissues including muscle, dura and nerves.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the surgical procedure of the above combined references to be a spinal surgical procedure (and thus have the first image data of the above combined references include the spine, which would inherently comprise of soft tissues including muscle, dura and nerves, and therefore the identified anatomical parts would include muscle, dura and nerves), as taught by Sasso et al., in order to stabilize and/or fuse portions of the spine or to correct various spinal deformities or degenerative conditions (paragraph [0003]).
However, Funda et al. do not specifically disclose providing, by a second imaging device (i.e. note that the “second imaging device” has been interpreted as corresponding to an MRI, fluoroscope, CT device, and equivalents thereof, as set forth in paragraph [0008] of the corresponding instant PG-Pub) a second view and a third view of the subject during the surgical procedure, the second view having a second field of view and a second image plane and the third view having a third field of view and a third image plane, the second image plane being angled relative to the first image plane such that a depth of the device inserted into the subject along a direction extending into the first image plane is visible, the third image plane being substantially aligned with the first image plane, and the third field of view being larger than the first field of view such that an area beyond the first field of view is imaged by the third field of view, and producing, by the second imaging device, second image data representative of the second view and third image data representative of the third view during the surgical procedure.
Further, Funda et al. do not specifically disclose that processing and analyzing the first image data to identify the soft tissues is based on stored characteristics of soft tissues.
Additionally, Funda et al. do not specifically disclose receiving the second image data and the third image data.
Furthermore, Funda et al. do not specifically disclose that their method further comprises processing and analyzing the second image data to identify a device captured in the second view, calculating device position data in accordance with the position of the device in the subject, and adapting a nominal anatomical model to an anatomical structure recognized in the second image data to produce a modified anatomical model and modified anatomical model image data representative of the modified anatomical model, and combining the modified anatomical image data and the 
	Further, Funda et al. do not specifically disclose that their method further comprises combining the combined first image data and the overlay image with the third image data to effect surrounding of the combined first image data and the overlay image with at least portions of the larger field of view of the third image data by scaling and aligning the third image data with the combined first image data and the overlay image, wherein the combined third image data is transmitted to the first display for display thereon and wherein the first picture of the superimposition of the overlay image on the first view is surrounded by at least portions of the third view.
Further, Funda et al. do not specifically disclose displaying, by the first display, a second picture of the superimposition of the device position data on the modified anatomical model image data.
Maschke discloses an x-ray device comprising of a movable C-arm (41) with an x-ray emitter (2) and x-ray detector (3), wherein a 3D image can be recorded by moving the C-arm with the robot arm by at least an angle of 180 degrees and recording a rapid sequence of projection images during this process (paragraphs [0008], [0020], [0026], [0028], note that the C-arm is able to move by at least an angle of 180 degrees, wherein a plurality of “projection images” can be acquired for the 3D image reconstruction, and thus a view (i.e. “second view”), corresponding to one of the “projection images”, of said subject can have a second image plane and a second field of view intersecting said first field of view and said second image plane can be angled with respect to said first image 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the method of the above combined references further comprise providing, by a second imaging device, a second view and a third view of the subject during the surgical procedure, the second view having a second field of view and a second image plane and the third view having a third field of view and a third image plane, the second image plane being angled relative to the first image plane such that a depth of an instrument inserted into the subject along a direction extending into the first image plane is visible, the third image plane being substantially aligned with the first image plane, and the third field of view being larger than the first field of view such that an area beyond the first field of view is imaged by the third field of view and produce second image data representative of the second view and third image data representative of the third view during the surgical procedure, receiving the second image data and the third image data, processing and analyzing the second image data to identify a device captured in the second view, calculating device position data in accordance with the position of the device in the subject, and combining the second image data and the device position data to effect superimposition of the device position data on the second image data, and transmitting the combined second image data and the device position data to the first display for display thereon and 
However, the above combined references do not specifically disclose that their method further comprises combining the combined first image data and the overlay image with the third image data to effect surrounding of the combined first image data and the overlay image with at least portions of the larger field of view of the third image data by scaling and aligning the third image data with the combined first image data and the overlay image, wherein the combined third image data is transmitted to the first display for display thereon and wherein the first picture of the superimposition of the overlay image on the first view is surrounded by at least portions of the third view.
Additionally, the above combined references do not specifically disclose that their method further comprises adapting a nominal anatomical model to an anatomical structure recognized in the second image data to produce a modified anatomical model and modified anatomical model image data representative of the modified anatomical model, wherein the device position data is combined with the modified anatomical image data and the displayed second picture is of the superimposition of the device position data on the modified anatomical model image data.  
Furthermore, the above combined references do not specifically disclose that the processing and analyzing of the first image data to identify the soft tissues is based on stored characteristics of soft tissues.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the method of the above combined references further comprise combining the combined first image data and the overlay image with the third image data to effect surrounding of the combined first image data 
However, the above combined references do not specifically disclose that their method further comprises adapting a nominal anatomical model to an anatomical structure recognized in the second image data to produce a modified anatomical model and modified anatomical model image data representative of the modified anatomical model, wherein the device position data is combined with the modified anatomical image data and the displayed second picture is of the superimposition of the device position data on the modified anatomical model image data.  
Furthermore, the above combined references do not specifically disclose that the processing and analyzing of the first image data to identify the soft tissues is based on stored characteristics of soft tissues.
Harris et al. disclose a computerized device and method for capturing an image of a structure of interest in a tissue sample, such as by using a microscope or endoscope, and using a structure-identification algorithm which correlates at least one cellular pattern in a given tissue type with a presence of a structure of interest for the given tissue type to identify different anatomical structures (paragraphs [0004]-[0005], [0023], [0031]-[0035], [0037], Table 3 (i.e. paragraphs [0043]-[0095]); Figure 2, Table 1, 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill to have the processing and analyzing of the first image data to identify the anatomical parts (i.e. soft tissues) of the above combined references be based on stored characteristics of anatomical parts (i.e. soft tissues), as taught by Harris et al., in order to provide a rapid and accurate identification of the different anatomical parts which can be used to understand the human genome, interaction between drugs and tissue and treat disease (paragraph [0002]).
However, the above combined references do not specifically disclose that their method further comprises adapting a nominal anatomical model to an anatomical structure recognized in the second image data to produce a modified anatomical model and modified anatomical model image data representative of the modified anatomical model, wherein the device position data is combined with the modified anatomical image data and the displayed second picture is of the superimposition of the device position data on the modified anatomical model image data.  

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have their method further comprise adapting a nominal anatomical model to an anatomical structure recognized in the second image data (i.e. x-ray/fluoroscope data) to produce a modified anatomical model and modified anatomical model image data representative of the modified anatomical model, wherein the device position data is combined with the modified anatomical image data and the displayed second picture is of the superimposition of the device position data on the modified anatomical model image data (i.e. via overlaying the modified anatomical image data with the second image data which is superimposed with the device position data in the above combined references), as taught by Simon et al., so that a physician 
Alternatively, Gogin et al. disclose a system and method for enhancing the accuracy of image-guided interventional procedures by providing a preoperatively acquired 3D model of the patient’s anatomy (i.e. nominal anatomical model) which is registered (i.e. adapted) and fused with dynamically enriched fused data of the 2D X-ray reconstructed 2D anatomy (i.e. anatomical structures recognized in X-ray image data), and the obtained registered and fused anatomy can be displayed on a monitor or display (Abstract; paragraphs [0012], [0015], [0037]-[0039]).  Positions of an interventional instrument may further be overlaid and fused with the current version of the reconstructed anatomy (paragraph [0013]).   
Therefore, alternatively, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the method further comprise adapting a nominal anatomical model to an anatomical structure recognized in the second image data (i.e. x-ray/fluoroscope data) to produce a modified anatomical model and modified anatomical model image data representative of the modified anatomical model, wherein the device position data is combined with the modified anatomical image data and the displayed second picture is of the superimposition of the device position data on the modified anatomical model image data, as taught by Gogin et al. in order to enhance the accuracy of image-guided interventional procedures (Abstract; paragraph [0012]).
With regards to claim 23, Maschke discloses that the first image plane and the second image plane subtend an angle which is in a range of 90 degrees to 45 degrees 
With regards to claim 24, Maschke discloses aligning the second imaging device to be at a first position whereat the second view of the subject is imaged  and where the third view of the subject is imaged having the third field of view and the third image plane, wherein the second view and the third view can be imaged simultaneously (paragraphs [0008], [0020], [0028], referring to the C-arm being moved by at least an angle of 180 degrees, and thus is able to aligned at the first position and acquire the third view and third image plane, further, acquiring the “rapid” sequence of projection images for reconstructing the 3D image allows for the simultaneous imaging of the second and third view as they are acquired during the same image acquisition process [0036], [0046], [0050]-[0054]).
With regards to claims 25 and 32, the first image plane and the third image plane subtend  with respect to the second image plane at angles which are in a range of 90° to 45° (paragraph [0028], note that the C-arm can be moved through at least an angle of 180 degrees, and thus the second image plane can correspond to a plane such that the first image plane/third image plane subtend with respect to the second image plane at the claimed angle range).

Claims 22, 29-31, 33-35 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funda et al. in view of Shahidi, Sasso, Maschke, Guthart et al., Harris et al.,and Simon et al., as applied to claims 21, 32 and 38 above, and further in view of Krueker et al. (WO 2008/065600).

Krueker et al. disclose aligning two images through the use of a graphical user interface (GUI) that allows an operator to manipulate the relative translation and orientation of two images, wherein the GUI is implemented with a workstation which includes a display (paragraph [0500]; Figures 1, 5; note that the display of the workstation is thus configured to indicate alignment of a superimposed/overlaid images, wherein an operator can alter said superimposed/overlaid image).  This allows visualization of the updated spatial alignment between the two images desired to be aligned and provides feedback to the operator about the quality of the image registration/alignment (paragraph [0500]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the method of the above combined references further comprise accepting user input to alter said overlay image to match alignment of the segment regions of the overlay image with the respective ones of the anatomical parts (i.e. soft tissues) and further comprise accepting user input to alter the modified anatomical model to match conformance of the modified anatomical model to 
With regards to claims 31 and 35, Funda et al. disclose that the first imaging device is a stereoscopic device and the first image data includes data corresponding to stereoscopic views of the stereoscopic device (column 5, line 58-column 6, line 26; column 7, lines 5-23, referring to the stereoscopic medical camera); the first display has 3D displaying capability (column 9, line 59-column 10, line 66; column 13, lines 42-59; Figure 3); and the method further comprises receiving the first image data, and process and feed the first image to produce a 3D display on the first display (column 9, line 59-column 10, line 66; column 13, lines 42-59).  

Claims 26-27 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funda et al. in view of Shahidi, Sasso, Maschke, Guthart et al., Harris et al.,and Simon et al. as applied to claims 21 and 32 above, and further in view of Janfaza (US Patent No. 5,295,477), as cited by Applicant.
With regards to claims 26 and 36, as discussed above, the above combined references meet the limitations of claims 21 and 32.  Further, Funda et al. disclose that the first imaging device is an endoscope (Abstract; column 5, line 58-column 6, line 24; Figure 1) and     Maschke discloses that the second imaging device is a fluoroscope (paragraphs [0026], [0028]).
However, they do not specifically disclose that the first imaging device is a stereomicroscope viewing the subject through a cannula restricting the field of view.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the imaging scope of the above combined references be a stereomicroscope (having two oculars) viewing said subject through a cannula restricting the first field of view, as taught by Janfaza, in order to provide high resolution images with depth perception and permits a doctor to have substantially free movement of both hands during surgical procedures (column 1, lines 39-43; column 3, lines 7-15; Figures 1-7).  
With regards to claims 27 and 37, Funda et al. disclose that the first image data includes data corresponding to stereoscopic views of the stereoscopic device (column 5, line 58-column 6, line 26; column 7, lines 5-23, referring to the stereoscopic medical camera); the first display having 3D displaying capability (column 9, line 59-column 10, line 66; column 13, lines 42-59; Figure 3); and further comprising receiving the first image data, and processing the first image data to produce a 3D display on the first display (column 9, line 59-column 10, line 66; column 13, lines 42-59; note that the “3D visualization unit” has been interpreted as a processor, as described in paragraph [0047] and Figures 1 and 11 of the corresponding instant PG-Pub, along with the algorithm for performing the functions set forth throughout the specification, and equivalents thereof).  

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funda et al. in view of Shahidi, Sasso, Maschke, Guthart et al. Harris et al., Simon et al. and Janfaza as applied to claim 27 above, and further in view of Shekhar et al. (US Pub No. 2014/0303491), as cited by Applicant.
With regards to claim 28, as discussed above, the above combined references meet the limitations of claim 27.  However, they do not specifically disclose that their method further comprises storing image data from time sequential images from at least one of the first imaging device and the second imaging device, identify an object captured in the stored image data, and display on the first display a course of travel of said object during a time period of the time sequential images
Shekhar et al. disclose a device for generating composite images of dynamically changing surgical anatomy, including circuitry for receiving endoscopic image data, wherein sequential images are acquired (Abstract, paragraph [0085]).   The intersection of a needle path (a course of travel of an object that should be taken during a time period of the sequential images) and ultrasound plane is computed and presented as a navigation aid on the composite image to aid the surgeon performing the procedure, wherein an entry position is displayed on the image (paragraph [0127]; Figure 20). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the method of the above combined references further comprise storing image data from time sequential images from at .

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Shahidi has been introduced to teach transmitting one of the first image data, and the combined first image data and the overlay image to a first ocular of the first imaging device, and the other of the first image data, and the combined first image data and the overlay image to a second ocular of the first imaging device to present different views in the first ocular and the second ocular.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793